DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 26, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7 and 9 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Interdigital Inc., “On NR-U Frame Structure”, 3GPP TSG RAN WG1 Meeting #94, .

Regarding Claim 1, R1-1809086 discloses a method of wireless communication (e.g., Section 1, Section 2: New Radio unlicensed (NR-U) frames between gNB and UE), comprising: 
determining that a UE has an uplink transmission for a base station (e.g., Section 2, 2nd paragraph; Section 6: related to PUCCH or PRACH transmission by UE (i.e., uplink transmission), mechanisms to detect resource information in the downlink from gNB); 
determining whether the base station has entered a channel occupancy time that is shared with the UE (e.g., Section 3, 3rd paragraph: In NR, use concept of shared COT. Within the shared COT, an LBT procedure should be exercised for sake of a better coexistence (by gNB) with possible inter- or intra-RAT devices at the surrounding of the responding UE. In cases where a UE can start transmission within a short interval, gNB can notify the UEs preferably at the beginning of the COT);
determining configured random access or scheduling request transmission resources based on the channel occupancy time (e.g., Section 2, 3rd paragraph and Figure 1: In NR-U, the transmission should be allowed at any time following a successful LBT procedure. For example, the UE can be scheduled with a mini-slot granularity during the random transmission stage (which with respect to transmission during a deterministic stage after random access (e.g., Figure 1), which may otherwise be the COT (e.g., Figure 2)), wherein a density of transmission opportunities is greater outside of the shared channel occupancy time than within the shared channel occupancy time (e.g., Section 2, 3rd paragraph and Figure 1: scheduling during the random transmission stage in a mini-slot duration (i.e., more transmission opportunities than in deterministic transmission stage of COT)); and 
transmitting a random access message or a scheduling request on selected configured resources (e.g., Section 2, 3rd paragraph; Figure 1; Section 6, 5th paragraph: random access transmission by UE (e.g., PRACH) using the resources scheduled by gNB in received NR-U frame).

Regarding Claim 2, R1-1809086 discloses all the limitations of the method of claim 1.
R1-1809086 discloses wherein the greater density of transmission opportunities includes a smaller periodicity of transmission opportunities outside of the channel occupancy time (e.g., Section 2, 3rd paragraph and Figure 1: random access opportunity in a mini-slot duration within a random-duration transmission stage (i.e., having more transmission opportunities than deterministic transmission stage (with deterministic opportunities to transmit during the shared COT with gNB)).

Regarding Claim 3, R1-1809086 discloses all the limitations of the method of claim 1.
R1-1809086 discloses wherein the greater density of transmission opportunities includes a greater number of resources per period (e.g., Figure 1: 

Regarding Claim 4, R1-1809086 discloses all the limitations of the method of claim 1.
R1-1809086 discloses wherein a scheduling request transmission outside of the shared channel occupancy time indicates that the UE has the uplink transmission for the base station (e.g., Section 2, 3rd paragraph and Figure 1: NR-U frame sent to UE by gNB with schedule for random transmission by UE). 

Regarding Claim 7, R1-1809086 discloses all the limitations of the method of claim 1.
R1-1809086 discloses wherein a physical random access channel (PRACH) transmission outside of the shared channel occupancy time includes a preamble (e.g., Section 5, 2nd paragraph: In NR-U, a UE should perform LBT in order to access an unlicensed channel for the transmission of PRACH preamble).

Regarding Claim 9, R1-1809086 discloses all the limitations of the method of claim 1.
R1-1809086 discloses wherein determining whether the base station has entered the channel occupancy time that is shared with the UE comprises receiving a physical downlink control channel from the base station indicating the channel occupancy time (e.g., Section 3, 4th paragraph: gNB notifies the UEs at .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over R1-1809086 in view of Cao et al, U.S. Patent Application Publication No. US 20180176945 A1 (hereinafter Cao).

Regarding Claim 5, R1-1809086 discloses all the limitations of the method of claim 1.
R1-1809086 does not expressly disclose wherein a scheduling request transmission inside of the shared channel occupancy time includes a payload.
Cao discloses wherein a scheduling request transmission inside of the shared channel occupancy time includes a payload (e.g., ¶ [0041], a grant-free uplink transmission (i.e., random access) sent by a UE may include an indicator (e.g., a buffer status report (BSR)) that is used by the base station 100 to make scheduling 
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of random access by UE with respect to a shared COT, as disclosed by R1-1809086, with the disclosure of random access being scheduled for UE based on received buffer status report in a payload, as disclosed by Cao. The motivation to combine would have been to schedule transmission for UE (Cao: e.g., ¶ [0043]).

Regarding Claim 6, R1-1809086 in view of Cao discloses all the limitations of the method of claim 5.
R1-1809086 in view of Cao discloses wherein the payload is a buffer status report (e.g., ¶ [0041], BSR may be part of the payload of the uplink message).

Claims 8, 13-16, 19-21, 25-26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over R1-1809086 in view of Tsai et al, U.S. Patent Application Publication No. 20200053798 A1 (hereinafter Tsai, having support for the cited subject matter in Provisional Applications 62/717131, 62/741666 and 62/754662).

Regarding Claim 8, R1-1809086 discloses all the limitations of the method of claim 1.

Tsai discloses a UE performing NR-U communication with a gNB that it shares a channel occupancy time with (e.g., ¶ [0120] [0123]), wherein a PRACH transmission inside of the shared channel occupancy time includes a preamble and a payload (e.g., ¶ [0131], PRACH transmission can be the preamble in a message that includes a PRACH preamble and a PUSCH payload).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of random access by UE with respect to a shared COT, sending PRACH in NR-U communication, as disclosed by R1-1809086, with the disclosure of PRACH transmission that includes a payload, as disclosed by Tsai. The motivation to combine would have been to reserving resources to signal LBT parameters to access unlicensed spectrum (Tsai: e.g., ¶ [0130]).

Regarding Claim 13, the claim is directed to an apparatus to perform operations that are functionally similar to the method of claim 1.  The reasoning used in the examination of claim 1 shall be applied to the functional steps performed by the apparatus in claim 13.  
R1-1809086 discloses a user equipment (UE) for wireless communication (e.g., NR-U); the UE may be reasoned to have a memory and at least one processor coupled to the memory. For the record, R1-1809086 does not explicitly describe the UE with memory and a processor. However, R1-1809086 would be clearly motivated to combine  (e.g., FIG. 6, device 650; FIG. 36, ¶ [0165], UE 3502’) comprising: a memory (e.g., FIG. 6, memory 660; FIG. 36, memory 3606); and at least one processor coupled to the memory (e.g., FIG. 6, processor 659; FIG. 36, processor 3604).

Regarding Claim 14, R1-1809086 in view of Tsai discloses all the limitations of the apparatus of claim 13.
R1-1809086 in view of Tsai discloses wherein the greater density of transmission opportunities includes a smaller periodicity of transmission opportunities outside of the channel occupancy time (R1-1809086: e.g., Section 2, 3rd paragraph and Figure 1: random access opportunity in a mini-slot duration within a random-duration transmission stage (i.e., having more transmission opportunities than deterministic transmission stage (with deterministic opportunities to transmit during the shared COT with gNB)).

Regarding Claim 15, R1-1809086 in view of Tsai discloses all the limitations of the apparatus of claim 13.
R1-1809086 in view of Tsai discloses wherein the greater density of transmission opportunities includes a greater number of resources per period (R1-1809086: e.g., Figure 1: more frequent scheduling of potential resources for UE transmission in the NR-U frame sent to UE).

Claim 16, R1-1809086 in view of Tsai discloses all the limitations of the apparatus of claim 13.
R1-1809086 in view of Tsai discloses wherein a scheduling request transmission outside of the shared channel occupancy time indicates that the UE has the uplink transmission for the base station (R1-1809086: e.g., Section 2, 3rd paragraph and Figure 1: NR-U frame sent to UE by gNB with schedule for random transmission by UE).

Regarding Claim 19, R1-1809086 in view of Tsai discloses all the limitations of the apparatus of claim 13.
R1-1809086 in view of Tsai discloses wherein a physical random access channel (PRACH) transmission outside of the shared channel occupancy time includes a preamble (R1-1809086: e.g., Section 5, 2nd paragraph: In NR-U, a UE should perform LBT in order to access an unlicensed channel for the transmission of PRACH preamble).

Regarding Claim 20, R1-1809086 in view of Tsai discloses all the limitations of the apparatus of claim 13.
R1-1809086 in view of Tsai discloses a UE performing NR-U communication with a gNB that it shares a channel occupancy time with (Tsai: e.g., ¶ [0120] [0123]), wherein a PRACH transmission inside of the shared channel occupancy time includes a preamble and a payload (Tsai: e.g., ¶ [0131], PRACH transmission can be the preamble in a message that includes a PRACH preamble and a PUSCH payload).

Regarding Claim 21, R1-1809086 in view of Tsai discloses all the limitations of the apparatus of claim 13.
R1-1809086 in view of Tsai discloses wherein the at least one processor is configured to receive a physical downlink control channel from the base station indicating the channel occupancy time (R1-1809086: e.g., Section 3, 4th paragraph: gNB notifies the UEs at the beginning of the COT about DL/UL switch within COT). This helps the UE(s) to prepare for performing LBT ahead of time as well as any potential preparation for transmission in a PUCCH or PUSCH resource. Such indications can be carried in a new DCI format named COT format indicator (CFI). The CFI may be carried in a PDCCH in the first mini-slot or slot after a successful LBT (i.e., COT-related information carried in PDCCH)).

Regarding Claim 25, the claim is directed to an apparatus with means to perform operations that are functionally similar to the method of claim 1.  The reasoning used in the examination of claim 1 shall be applied to the functional steps performed by the apparatus in claim 25.  
R1-1809086 discloses a user equipment (UE) for wireless communication (e.g., NR-U); the UE may be reasoned to have a memory and at least one processor coupled to the memory or determination steps and a transmitter for communication. For the record, R1-1809086 does not explicitly describe the UE with the structure or means required to perform the operations. However, R1-1809086 would be clearly motivated to combine with Tsai, which discloses a UE performing NR-U communication with a gNB  (e.g., FIG. 6, device 650) comprising at least one processor (e.g., FIG. 6, processor 659) to support determination and at least one transmitter/receiver (e.g., FIG. 6, TX/RX 652) to support transmission.

Regarding Claim 26, R1-1809086 in view of Tsai discloses all the limitations of the apparatus of claim 25.
The functional limitations of Claim 26 are similar to claim 14. Therefore, the reasoning used in the examination of claim 14 shall be applied to claim 26.  

Regarding Claim 30, the claim is directed to a non-transitory computer-readable medium storing computer executable code to perform operations that are functionally similar to the method of claim 1.  The reasoning used in the examination of claim 1 shall be applied to the functional steps performed by the apparatus in claim 25.  The reasoning used in the examination of claim 13 shall be applied to the limitations regarding a non-transitory computer-readable medium storing computer executable code to perform the operations (Tsai: e.g., FIG. 6 (device 650) , FIG. 36 (device 3502’) and ¶ [0038]-[0040] [0165], hardware implementation of UE).

Claims 17-18 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over R1-1809086 in view of Tsai in further view of Cao.

Claim 17, R1-1809086 in view of Tsai discloses all the limitations of the apparatus of claim 13.
R1-1809086 in view of Tsai does not expressly disclose wherein a scheduling request transmission inside of the shared channel occupancy time includes a payload.
Cao discloses wherein a scheduling request transmission inside of the shared channel occupancy time includes a payload (e.g., ¶ [0041], a grant-free uplink transmission (i.e., random access) sent by a UE may include an indicator (e.g., a buffer status report (BSR)) that is used by the base station 100 to make scheduling and/or other decisions, e.g. to determine whether to schedule a grant-based transmission for the UE. BSR may be part of the payload of the uplink message).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of random access by UE with respect to a shared COT, as disclosed by R1-1809086, with the disclosure of random access being scheduled for UE based on received buffer status report in a payload, as disclosed by Cao. The motivation to combine would have been to schedule transmission for UE (Cao: e.g., ¶ [0043]).

Regarding Claim 18, R1-1809086 in view of Tsai in further view of Cao discloses all the limitations of the apparatus of claim 17.
R1-1809086 in view of Tsai in further view of Cao discloses wherein the payload is a buffer status report (Cao: e.g., ¶ [0041], BSR may be part of the payload of the uplink message).

Claim 27, R1-1809086 in view of Tsai discloses all the limitations of the apparatus of claim 25.
R1-1809086 in view of Tsai does not expressly disclose wherein a scheduling request transmission inside of the shared channel occupancy time includes a payload, wherein the payload is a buffer status report.
Cao discloses wherein a scheduling request transmission inside of the shared channel occupancy time includes a payload (e.g., ¶ [0041], a grant-free uplink transmission (i.e., random access) sent by a UE may include an indicator (e.g., a buffer status report (BSR)) that is used by the base station 100 to make scheduling and/or other decisions, e.g. to determine whether to schedule a grant-based transmission for the UE. BSR may be part of the payload of the uplink message), wherein the payload is a buffer status report ( e.g., ¶ [0041], BSR may be part of the payload of the uplink message
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of random access by UE with respect to a shared COT, as disclosed by R1-1809086, with the disclosure of random access being scheduled for UE based on received buffer status report in a payload, as disclosed by Cao. The motivation to combine would have been to schedule transmission for UE (Cao: e.g., ¶ [0043]).

Allowable Subject Matter
Claims 10-12, 22-24, 28 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claims 10, 22 and 28 (dependent from claim 1, 13 and 25, respectively), the prior art of record fails to disclose individually or in combination or render obvious the limitations determining that the selected configured resources are unavailable; and transmitting the scheduling request on resources for a lower priority logical channel.  The prior art of record discloses scheduling request that corresponds to a logical channel having a priority level, but not in combination of the user equipment transmitting a scheduling request based on the channel occupancy time.
Regarding Claims 11, 23 and 29 (dependent from claim 1, 13 and 25, respectively), the prior art of record fails to disclose individually or in combination or render obvious the limitations determining that the selected configured resources are unavailable; and transmitting the scheduling request on resources for a lower priority logical channel.  The prior art of record discloses performing a listen before talk procedure prior to transmitting, and energy detection in the LBT procedure, but not in combination of the user equipment transmitting based on the channel occupancy time and determining energy level with respect to the COT.
Claims 12 and 24 (dependent from claim 11 and 23, respectively) are also objected to.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached "Notice of References Cited” (PTO-892). 
Xiong et al, U.S. Patent Application Publication No. 20190045529 A1 (e.g., ¶ [0024]) discloses a scheduling request that corresponds to a logical channel having a priority level.
Xu et al, U.S. Patent Application Publication No. 20200092913 A1 (e.g., ¶ [0482]) discloses energy detection for the listen before talk.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV Y AGUREYEV whose telephone number is (571)272-0549.  The examiner can normally be reached on Monday--Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/VLADISLAV Y AGUREYEV/Examiner, Art Unit 2471